DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims1-4, 6, 8-15, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Konno (US 2010/0317858).

Regarding claim 1, Konno discloses the following compound ([0063] – Chemical Formula 9):

    PNG
    media_image1.png
    415
    326
    media_image1.png
    Greyscale
,
where R91 to R102 are H ([0059] and [0068]). Formula (1) of the reference discloses that this ligand coordinates to the platinum group of metal ([0007]). 
The ligand above corresponds to recited Formula (III), i.e.

    PNG
    media_image2.png
    364
    291
    media_image2.png
    Greyscale
.
where ring A is benzene, i.e. a 6-membered carbocyclic ring; Z1 and Z2 are C; X1 to X7 and X8 to X10 are C; X8 is N. The groups RA, RB, RC, and RD are H. Given that the ligand is disclosed as coordinating to Pt, the compound meets provision (IIIb) of the claims.
	Alternatively, it is noted that the reference discloses the following compound (Page 23 -1-71)

    PNG
    media_image3.png
    321
    247
    media_image3.png
    Greyscale
,
where R is a hydrogen atom ([0077]). Accordingly, this compound corresponds to recited Formula (III), i.e.

    PNG
    media_image2.png
    364
    291
    media_image2.png
    Greyscale
.
where ring A is benzene, i.e. a 6-membered carbocyclic ring; Z1 and Z2 are C; X1 to X7 and X8 to X10 are C; and X8 is N. Two substituents RA join to form a furan ring. The groups RB, RC, and RD are H. Given that the ligand is disclosed as coordinating to Pt, the compound meets provision (IIIb) of the claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
	Alternatively, the reference discloses the following compounds (Page 47 - 2-43 and Page )0 2-127):

    PNG
    media_image4.png
    242
    231
    media_image4.png
    Greyscale
.and 
    PNG
    media_image5.png
    245
    339
    media_image5.png
    Greyscale

These compounds correspond to recited Formula III, i.e.

    PNG
    media_image2.png
    364
    291
    media_image2.png
    Greyscale
,
where recited ring A is a benzene, i.e. a 6-membered carbocyclic ring; Z1 and Z2 are C; X1 to X7 and X10are C; X8 is N; and RA-RD are H. 
These compounds do not meet any of the provisos recited in the present claims for Formula III and are therefore outside the scope of the present claims. However, the compounds disclosed by the reference and that claimed given by recited Formula II, i.e.

    PNG
    media_image6.png
    344
    309
    media_image6.png
    Greyscale
,
are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

	Regarding claim 2, Konno teaches all the claim limitations as set forth above. As discussed above, RA to RD are H.

Regarding claim 3, Konno teaches all the claim limitations as set forth above. As discussed above, M is Pt and Ir.

Regarding claim 4, Konno teaches all the claim limitations as set forth above. As discussed above, ring A is benzene.

Regarding claim 6, Konno teaches all the claim limitations as set forth above. As discussed above, X8 is N; X1 to X7 and X9 to X10 are C.

Regarding claim 8, Konno teaches all the claim limitations as set forth above. As discussed above, Z2 is C and X8 is N.

Regarding claim 9, Konno teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand:

    PNG
    media_image7.png
    382
    260
    media_image7.png
    Greyscale
,
where X1 to X14 are C.

Regarding claim 10, Konno teaches all the claim limitations as set forth above. As discussed above X11 to X14 are C and RA to RD are H.

Regarding claim 11, Konno teaches all the claim limitations as set forth above. As discussed above the reference discloses the following ligand:

    PNG
    media_image3.png
    321
    247
    media_image3.png
    Greyscale
.
This ligand corresponds to ligand LAB2, i.e.

    PNG
    media_image8.png
    284
    216
    media_image8.png
    Greyscale
,
where X is O.
	Alternatively, as discussed above, the reference discloses the compound:

    PNG
    media_image4.png
    242
    231
    media_image4.png
    Greyscale
,
which is an isomer of recited ligand LA78, i.e.

    PNG
    media_image9.png
    234
    207
    media_image9.png
    Greyscale
.

Regarding claim 12, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound as:

    PNG
    media_image4.png
    242
    231
    media_image4.png
    Greyscale
.
This corresponds to the recited formula M(LA)x(LB)y(LC)z, where x is three (3) and y and z are zero (0). 
	Alternatively, as discussed above, the reference discloses the compound:

    PNG
    media_image5.png
    245
    339
    media_image5.png
    Greyscale
.
This corresponds to the recited formula M(LA)x(LB)y(LC)z, where x is two (2), y is one (1), and z is zero (0). 

Regarding claim 13, Konno teaches all the claim limitations as set forth above. Given that the claims do not require ligands LB and LC, the reference teaches the compound of the present claims.

Regarding claim 14, Konno teaches all the claim limitations as set forth above. Given that the claims do not require ligands LB and LC, the reference teaches the compound of the present claims.

Regarding claim 15, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image5.png
    245
    339
    media_image5.png
    Greyscale
.
.
This compound comprises recited ligand LC, i.e.

    PNG
    media_image10.png
    154
    141
    media_image10.png
    Greyscale
,
where R1 and R2 are CH3 and R3 is H. Accordingly, the reference discloses ligand LC1, where R1 and R2 are CH3 (recited as RD1); and R3 is H.

Regarding claim 20, Konno teaches all the claim limitations as set forth above. Given that the reference discloses a compound of the present claims, the reference discloses a formulation as recited in the present claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) in view of Aziz et al (US 2003/0038593).

Regarding claim 16, Konno discloses the following compound ([0063] – Chemical Formula 9): 

    PNG
    media_image1.png
    415
    326
    media_image1.png
    Greyscale
,
where R91 to R102 are H ([0059] and [0068]). Formula (1) of the reference discloses that this ligand coordinates to the platinum group of metal ([0007]). 
The ligand above corresponds to recited Formula (III), i.e.

    PNG
    media_image2.png
    364
    291
    media_image2.png
    Greyscale
.
where ring A is benzene, i.e. a 6-membered carbocyclic ring; Z1 and Z2 are C; X1 to X7 and X8 to X10 are C; X8 is N. The groups RA, RB, RC, and RD are H. Given that the ligand is disclosed as coordinating to Pt, the compound meets provision (IIIb) of the claims.
	Alternatively, it is noted that the reference discloses the following compound (Page 23 -1-71)

    PNG
    media_image3.png
    321
    247
    media_image3.png
    Greyscale
,
where R is a hydrogen atom ([0077]). Accordingly, this compound corresponds to recited Formula (III), i.e.

    PNG
    media_image2.png
    364
    291
    media_image2.png
    Greyscale
.
where ring A is benzene, i.e. a 6-membered carbocyclic ring; Z1 and Z2 are C; X1 to X7 and X8 to X10 are C; and X8 is N. Two substituents RA join to form a furan ring. The groups RB, RC, and RD are H. Given that the ligand is disclosed as coordinating to Pt, the compound meets provision (IIIb) of the claims.
While the reference discloses organic light emitting devices comprising the disclosed compound, the reference does not disclose that the organic light emitting device comprises an anode, a cathode, and an organic layer between the anode and cathode as recited in the present claims. 
Aziz et al discloses that a typical organic light emitting device includes a transparent first electrode, which usually acts as a hole-injecting anode; a luminescent region comprising one or more electroluminescent organic layer(s); and a second electrode (also called a "back electrode"), which usually acts as an electron-injecting cathode ([0001]).
In view of the teaching in Aziz et al, it would have been obvious to one of ordinary skill in the art to use organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, as doing so would amount to nothing more than use of a known organic light emitting device for its intended use, in a known environment to accomplish entirely expected results.	

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) and Aziz et al (US 2003/0038593) as applied to claim 16 above, and in view of Zeng et al (US 2013/0026909).

The discussion with respect to Konno and Aziz et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claims 17-18, the combined disclosures of Konno and Aziz et al teach all the claim limitations as set forth above. However, Konno does not disclose that the organic light further comprises a host compound as recited in the present claims.
Zeng et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode ([0023]). The organic layer is a light emitting layer comprising the following host compound ([0026], 3[0049] and 3[0059]):

    PNG
    media_image11.png
    183
    218
    media_image11.png
    Greyscale
.
The reference discloses that such compounds facilitate charge injection from adjacent layers and modulate charge trapping by the emitter dopants, possess bipolar charge transport characteristics and retains high triplet energy for the entire molecule effectively reducing quenching ([0060]).
Given that both Konno and Zheng et al are drawn to organic light emitting device comprising organometallic compounds and host compounds, and given that Konno does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host compound as taught by Zheng, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Konno with a reasonable expectation of success.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) in view of Aziz et al (US 2003/0038593) and Campos (US 6,278,237).

Regarding claim 19, Konno discloses the following compound ([0063] – Chemical Formula 9): 

    PNG
    media_image1.png
    415
    326
    media_image1.png
    Greyscale
,
where R91 to R102 are H ([0059] and [0068]). Formula (1) of the reference discloses that this ligand coordinates to the platinum group of metal ([0007]). 
The ligand above corresponds to recited Formula (III), i.e.

    PNG
    media_image2.png
    364
    291
    media_image2.png
    Greyscale
.
where ring A is benzene, i.e. a 6-membered carbocyclic ring; Z1 and Z2 are C; X1 to X7 and X8 to X10 are C; X8 is N. The groups RA, RB, RC, and RD are H. Given that the ligand is disclosed as coordinating to Pt, the compound meets provision (IIIb) of the claims.
	Alternatively, it is noted that the reference discloses the following compound (Page 23 -1-71)

    PNG
    media_image3.png
    321
    247
    media_image3.png
    Greyscale
,
where R is a hydrogen atom ([0077]). Accordingly, this compound corresponds to recited Formula (III), i.e.

    PNG
    media_image2.png
    364
    291
    media_image2.png
    Greyscale
.
where ring A is benzene, i.e. a 6-membered carbocyclic ring; Z1 and Z2 are C; X1 to X7 and X8 to X10 are C; and X8 is N. Two substituents RA join to form a furan ring. The groups RB, RC, and RD are H. Given that the ligand is disclosed as coordinating to Pt, the compound meets provision (IIIb) of the claims.
While the reference discloses organic light emitting devices comprising the disclosed compound, the reference does not disclose that the organic light emitting device comprises an anode, a cathode, and an organic layer between the anode and cathode as recited in the present claims. 
Aziz et al discloses that a typical organic light emitting device includes a transparent first electrode, which usually acts as a hole-injecting anode; a luminescent region comprising one or more electroluminescent organic layer(s); and a second electrode (also called a "back electrode"), which usually acts as an electron-injecting cathode ([0001]).
In view of the teaching in Aziz et al, it would have been obvious to one of ordinary skill in the art to use organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, as doing so would amount to nothing more than use of a known organic light emitting device for its intended use, in a known environment to accomplish entirely expected results.	
The combined disclosures of Konno and Aziz et al teach all the claim limitations as set forth above. However, Konno discloses an organic light emitting device, the reference does not disclose that a consumer product such as flat panel display as recited in the present claims.
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Konno in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7, 9-14, and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 9-16 of U.S. Patent No.11,271,177 (U.S. ‘177).  
Claim 1 of U.S. ‘177 recites a compound comprising a ligand given by Formula II, i.e.
 
    PNG
    media_image12.png
    231
    223
    media_image12.png
    Greyscale
,

where ring A is a 5- or 6-membered heterocyclic ring, Z1 is C or N; and Z2 is N, X1 to X10 are C; RA to RD are H, alkyl, halide, etc. Accordingly, Claim 1 of U,S, ‘177 recites a compound encompassed by claims 1, 5, and 7 in the instant application.
	Furthermore, it is noted that:
	Claims 2-6 and 9-12, of U.S. ‘177 recite subject encompassed by claims 2-4, 9-14, and 20 in the instant application.

Claim 13 of U.S. ‘177 recites an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited instant claim 16. The organic layer comprises a compound with a ligand given by Formula III, i.e.
 
    PNG
    media_image12.png
    231
    223
    media_image12.png
    Greyscale
,

where ring A is a 5- or 6-membered heterocyclic ring, Z1 is C or N; and Z2 is N, X1 to X10 are C; RA to RD are H, alkyl, halide, etc. Accordingly, Claim 13 of U,S, ‘177 recites subject encompassed by claim 16 of the instant application.
	Furthermore, it is noted that claim 14 and 15 of U.S. ‘177 recite subject matter identical to that recited instant claims 17-18.

Claim 16 of U.S. ‘177 recites a consumer product comprising an organic light emitting device, where the organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited instant claim 19. The organic layer comprises a compound with a ligand given by Formula III, i.e.
 
    PNG
    media_image12.png
    231
    223
    media_image12.png
    Greyscale
,

where ring A is a 5- or 6-membered heterocyclic ring, Z1 is C or N; and Z2 is N, X1 to X10 are C; RA to RD are H, alkyl, halide, etc. Accordingly, Claim 13 of U,S, ‘177 recites subject encompassed by claim 16 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767